Title: To John Adams from William Lee, 17 December 1780
From: Lee, William
To: Adams, John


     
      Dear Sir
      Bruxelles Decr. 17. 1780
     
     I have the honor of your favor of the 6th. instant and perfectly agree with you that Congress must assume a more decided authority to prevent a repetition of such infamy as Arnolds.
     In our situation, I look upon a Congress without full authority and respect to its determinations, as a body without a Soul—it is the knot which tyes the union between the States; which if once dissolv’d, may be attended with fatal consequences to the whole.
     I wish the Southern States had paid the same attention that the Eastern States have done, to keeping their representation compleat and respectable in that body, we shou’d not now have been in War, but I trust that fatal experience will teach them wisdom in future and that the late discovery of Mr. Temples conduct will show them how to treat some similar Characters that have, since last Xmass, been sent from England into the States thro’ N. York. What think you of the publications of the Enemy, as being genuine peices taken in a Mail said to be intercepted in Connecticut?
     If there is any ground to suspect them Forgeries, it would be well to give the hint of it to some of the Gazetteers.
     You are curious to see what will be the behaviour of Britain to the Neutral confederated Powers. ’Tis probable she will silently submit and now endeavor to seduce the Dutch, as they cannot frighten them; but what answer will be given to the unique memorial against the Magistracy of Amsterdam?
     At all events the Bh. Ministry have got into a cleft stick, they must either bring on themselves an irrisistable Host of Foes, or quietly submit to see France and Spain fully supplied with Naval Stores which must increase their superiority at Sea, and finally annihilate that Naval Dominion which G.B. has contended for with such insolence and obstinacy. Shou’d Leslies expedition to Virga. prove insufficient to save Cornwallis in So. Carolina, there is solid ground for expecting general terms of Peace will be profer’d by G. B. before the session of Parliament ends. Surely the Dutch Merchants will have a fleet ready loaded with Naval Stores for France against the signing and ratifying their accession to the Northern Treaty of Neutrality, after which, ’tis supposed, the States General cannot hesitate to grant them convoys. To compleat this Northern System the Parties should acknowlege American Independence and send Convoys with their Merchantmen to Ama.
     With high regard I have the Honor to remain Dr. Sir Your most Obliged Hble Servt.
     
      W.L.
     
     
      P.S. Pray tell me if I am wrong in addressing my letters to you under cover.
     
    